                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DANYELLE TYLER, individually and on
 behalf of her deceased mother, Jeanne
 Cooley, et al.,

                Plaintiffs,

        v.                                             Case No. 3:18-cv-01179-JPG-RJD

 ST. ELIZABETH'S HOSPITAL OF THE
 THIRD ORDER OF ST. FRANCIS, d/b/a St.
 Elizabeth’s Hospital,

                Defendant.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       In July 2014, Jeanne Cooley—a resident of Missouri—began treatment for a reoccurring

illness at St. Elizabeth’s Hospital in Illinois. (Compl. ¶¶ 16–50, ECF No. 1.) But after several

unsuccessful months of outpatient treatment, in December 2014, a doctor at St. Elizabeth’s

transferred Cooley to Barnes Jewish Hospital in Missouri—where doctors almost immediately

diagnosed her with colon cancer. (Id. at 51–61.) Cooley later died in her Missouri home on May

30, 2015. (Id. at 75–76.)

       Now, Cooley’s children have sued St. Elizabeth’s Hospital—to be clear, the one in Illinois

that allegedly failed to diagnose their mother’s cancer—under three theories: wrongful death,

healthcare provider malpractice, and negligent misrepresentation. The hospital promptly filed a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), arguing that the Illinois

Wrongful Death Act’s two-year statute of limitations—seen in 740 ILCS § 180/2(d) and 735 ILCS

5/13-212(a)—bars the complaint, among other arguments. (ECF No. 7.) The children have filed a




                                               1
response that confidently asserts that Missouri’s three-year statute of limitations applies instead—

which would make their lawsuit timely if correct.

       This is not a close call: the hospital is right. Because this case is here on diversity

jurisdiction, the Court must apply the choice of law principles of the forum state—here, Illinois—

to determine which state’s substantive law applies to this case. Tanner v. Jupiter Realty Corp., 433

F.3d 913, 915 (7th Cir. 2006) (citing French v. Beatrice Foods Co., 854 F.2d 964, 966 (7th Cir.

1988); Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496 (1941)). Statutes of limitation

are generally matters of substantive law. Evans ex. rel. Evans v. Lederle Laboratories, 167 F.3d

1106, 1111-12 (7th Cir. 1999). And in tort cases like this one, Illinois uses the “most significant

relationship” test from the Restatement (Second) of Conflict of Laws to figure out which state’s

substantive law to apply. Id. (citing Esser v. McIntyre, 169 Ill.2d 292, 297–98 (1996)); see also

Townsend v. Sears, Roebuck and Co., 227 Ill.2d 147 (2007). That test weighs four factors to

determine whose law applies: (1) the place where the injury occurred; (2) the place where the

conduct causing the injury occurred; (3) the domicile of the parties; and (4) the place where the

relationship between the parties is centered. Restatement (Second) of Conflict of Laws § 145(2)

(1971). But the Court must also evaluate these factors “in light of the policies underlying the laws

of those jurisdictions [as seen in § 6 of the Restatement].” Esser, 169 Ill.2d at 298.

       These factors unequivocally demonstrate that Illinois has the most significant relationship

to this case, even when viewing the complaint in the light most favorable to the children, accepting

as true all of the well-pleaded facts, and drawing all inferences in their favor—a requirement under

Rule 12(b)(6). Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (quoting Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008)). First, the injury occurred in Illinois. The

Restatement specifically instructs that:



                                                  2
        The place where the injury occurs is the place where the force set in motion by the
        actor first takes effect on the person. This place is not necessarily that where the
        death occurs. Nor is it the place where the death results in pecuniary loss to the
        beneficiary named in the applicable death statute.

Restatement (Second) of Conflict of Laws § 175 cmt. g (1971). And here, according to the

complaint, the place where the hospital “set the force in motion that took effect” on Cooley was

Illinois: the physical location of the hospital, where doctors allegedly failed to diagnose Cooley’s

colon cancer. This alone sinks the plaintiffs’ complaint: the general rule is that the “place of injury

controls unless Illinois has a more significant relationship [via the other three factors].” Tanner,

433 F.3d at 915 (citing Esser, 169 Ill.2d at 297–98). Since Illinois is the place of the injury, the

Court need not reach the other factors.

        But regardless, a quick glance at the other factors shows that they weigh in favor of the

hospital anyways: the place where the conduct causing the injury occurred—a question very

similar to the first factor—is Illinois at St. Elizabeth’s Hospital; the domicile of the parties are split

between Illinois and Missouri; and the place where the relationship was centered—where the

hospital continually treated Cooley, albeit failing to diagnose her colon cancer—is Illinois.

Restatement (Second) of Conflict of Laws § 145(2)(b)–(c) (1971). And even more damaging to the

children’s case are the policy considerations in § 6 of the Restatement: from a policy perspective,

it is wacky to suggest that hospitals should comply with the tort laws of wherever their patient

hails from—50 states plus the various territories of this country, not to mention international

concerns—instead of only needing to comply with the tort laws of the state where the hospital is

located. And the factors enumerated in § 6 of the Restatement—including the protection of

justified expectations, certainty, predictability, and the needs of the interstate systems—all weigh

in favor of that proposition. When a hospital builds a location in Illinois, it surely does not expect—

and justifiably so, considering the extreme burdens involved—to be held liable under Nevada,

                                                    3
Florida, New York, or Missouri tort law for matters that occurred at that Illinois location. And

because this statute of limitations issue is dispositive, the Court need not reach the hospital’s other

arguments.

       The children combat all of this by saying that the hospital “drastically over-complicates the

issues by presenting a lengthy argument supporting the application of Illinois’ statute of limitation

based upon [the proper choice of law analysis].” (ECF No. 19, p. 3.) The children then say that

none of this analysis is necessary because, basically, the children chose to bring their case under

Missouri law rather than Illinois law, and that Missouri statute has its own built-in statute of

limitations. This is bewildering: plaintiffs cannot bypass nearly a century of choice-of-law

jurisprudence by saying that they choose to bring their case under a certain state’s law. In fact, the

plaintiffs’ assertion here demonstrates why we needed the choice-of-law doctrine in the first place.

Moreover, the fact that the Missouri statute in-question has a “built-in” statute of limitations is

irrelevant considering the Missouri statute does apply here whatsoever. See also Wells v. Simonds

Abrasive Co., 345 U.S. 514, 517 (1953) (“[T]he Full Faith and Credit Clause does not compel the

forum state to use the period of limitation of a foreign state.”) The children also cited here a bunch

of cases that interpret the Missouri wrongful death statute (ECF No. 19, pp. 2–3), but as the hospital

correctly points out, none of these cases are relevant because they deal with statutory

interpretations on the merits of that Missouri statute—not choice of law, which this case is about

right now.

       There are two other quick matters to address. First, the children make a brief argument that

Missouri has the most significant relationship to this case because Cooley died in Missouri. This

is wrong for the reasons already explained above: all of the factors in both § 175 and § 6 of the

Restatement indicate that Illinois has the most significant relationship to the state, and comment g



                                                  4
to § 175 even says that the place with the most significant relationship “is not necessarily that

where the death occurs.” Second, the children state that “as to the various other points Defendant

posits regarding minor omissions in stating a claim; to the extent those points have any merit—

which it is not apparent they do—the proper approach to the same would be for this Court to

provide leave to amend.” (ECF No. 19, pp. 6–7.) Asserting that “it is not apparent” that an opposing

party’s argument has any merit is not a legal argument, and this Court is under no duty to craft an

argument for the children—especially when they have counsel—so any potential argument is here

forfeited. And granting leave to amend would be futile anyways considering the statute of

limitations has already run. So the Court must GRANT the motion to dismiss (ECF No. 7),

DISMISS this case WITH PREJUDICE, and DIRECT the Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: NOVEMBER 19, 2018

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                 5
